DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014209564 A1, embodiment of figures 3a-3b (hereinafter “Ciprian”) in view of US Patent No. 6,142,180 (hereinafter “Woodling”).
Regarding claim 1 Ciprian discloses a vehicle crane comprising:
a lower carriage (10) with a longitudinal axis (34) and a superstructure (16) that is arranged on the lower carriage (10) and is rotatable about a vertical axis (15);
at least one base support (22) arranged on the lower carriage (10) and at least two side supports (32/30) arranged on the lower carriage (10);
wherein the base support (22) and the side supports (32/30) are configured to be supported with respect to the ground, and wherein the at least two side supports (32/30) are each arranged on the lower carriage (10) via a support carrier (26/28) and oppositely in relation to the longitudinal axis (34) of the lower carriage (10), and wherein precisely two side supports (32/30) are arranged on the lower carriage (10); and
wherein each base support (22) is arranged oppositely with respect to the at least two side supports (32/30) in relation to the vertical axis (15) and as seen in the direction of the longitudinal axis (34), and a rotary connection support (14) for the superstructure (16) is arranged on the lower carriage (10) and the two support carriers (26/28) are arranged remotely from the rotary connection support (14).
Ciprian fails to teach a telescopic main jib is arranged in a luffable manner on the superstructure.  Woodling teaches a similar vehicle with side supports and a rotating superstructure on a base support (see figure 1).  Woodling further teaches a telescopic main jib (20) arranged in a luffable manner on the superstructure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generic main jib of Ciprian a luffing telescopic jib, as taught by Woodling, in order to better store the jib when not in use.

Regarding claim 16 Ciprian discloses a vehicle crane comprising: 
a lower carriage (10) with a longitudinal axis (34) and a superstructure (16) that is arranged on the lower carriage (10) and is rotatable about a vertical axis (15); 
at least one base support (22) arranged on the lower carriage (10) and at least two side supports (32/30) arranged on the lower carriage (10); 
wherein the base support (22) and the side supports (32/30) are configured to be supported with respect to the ground, and wherein the at least two side supports (32/30) are each arranged on the lower carriage (10) via two support carriers (26/28) and oppositely in relation to the longitudinal axis (34) of the lower carriage (10), and wherein precisely two side supports (32/30) are arranged on the lower carriage (10); and 
wherein each base support (22) is arranged oppositely with respect to the at least two side supports (32/30) in relation to the vertical axis (15) and as seen in the direction of the longitudinal axis (34), and a rotary connection support (14) for the superstructure (16) is arranged on the lower carriage (10) and the two support carriers (26/28) are arranged remotely from the rotary connection support (14), and wherein the support carriers (26/28) are arranged in a displaceable and/or pivotable manner on the lower carriage (10) and/or the support carriers (26/28) are telescopic. 
Ciprian fails to teach a telescopic main jib is arranged in a luffable manner on the superstructure.  Woodling teaches a similar vehicle with side supports and a rotating superstructure on a base support (see figure 1).  Woodling further teaches a telescopic main jib (20) arranged in a luffable manner on the superstructure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generic main jib of Ciprian a luffing telescopic jib, as taught by Woodling, in order to better store the jib when not in use.

Regarding claim 3 modified Ciprian teaches the above vehicle crane, and further discloses wherein the support carriers (26/28) are arranged in a displaceable and/or pivotable manner on the lower carriage (10) and/or the support carriers (26/28) are telescopic.
Regarding claim 4 modified Ciprian teaches the above vehicle crane, and further discloses wherein precisely one base support (22) is arranged on the lower carriage (10).
Regarding claim 7 modified Ciprian teaches the above vehicle crane, and further discloses wherein each base support (22) is arranged within a longitudinal plane spanned between the vertical axis (15) and the longitudinal axis (34) of the lower carriage (10).
Regarding claim 8 modified Ciprian teaches the above vehicle crane, and further discloses wherein the at least one or each base support (22) is arranged in a positionally fixed manner on the lower carriage (10).
Regarding claim 9 modified Ciprian teaches the above vehicle crane, and further discloses wherein the at least one or each base support (22) is arranged underneath the lower carriage (10).
Regarding claim 12 modified Ciprian teaches the above vehicle crane, and further discloses wherein the at least one or each base support (22) for providing support with respect to the ground can be extended vertically in order to enlarge the tilting area (see 36, 38, 41) of the vehicle crane (10).
Regarding claim 13 modified Ciprian teaches the above vehicle crane, and further discloses wherein the two support carriers (26/28) are arranged on the lower carriage (10) in the region of (nearby to) a free end (see figure 3b) of the lower carriage (10).
Regarding claim 14 modified Ciprian teaches the above vehicle crane, and further discloses wherein the lower carriage (10) consists of a front frame and a rear frame (see figure 3b), between which a pot is arranged.
Regarding claim 17 modified Ciprian teaches the above vehicle crane, and further teaches wherein as seen in the direction of the longitudinal axis (Ciprian 34) the two support carriers (Ciprian 26/28) are arranged at an undisclosed distance from the rotary connection support (Ciprian 14), which may or may not be at least 1.5 m.  Ciprian does not teach an exact distance.  It is noted that those of ordinary skill in the art are well-versed in component sizing and relative dimensioning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance of any convenient length, including at least 1.5m, in order to allow for sufficient stability of the machine.
Regarding claim 18 modified Ciprian teaches the above vehicle crane (see claim 16 above), and further teaches wherein precisely one base support (Ciprian 22) is arranged on the lower carriage (Ciprian 10).
Regarding claim 2 modified Ciprian teaches the above vehicle crane, and further teaches wherein as seen in the direction of the longitudinal axis (34) the two support carriers (26/28) are arranged at an undisclosed distance from the rotary connection support (14), which may or may not be at least 1.5 m.  Ciprian does not teach an exact distance.  It is noted that those of ordinary skill in the art are well-versed in component sizing and relative dimensioning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance of any convenient length, including at least 1.5m, in order to allow for sufficient stability of the machine.


Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciprian in view of Woodling and US Patent Application Publication 2007/0089925 (hereinafter “Addleman”).
Regarding claims 5 and 19 modified Ciprian teaches the above vehicle crane, but fails to teach that precisely two base support are arranged on the lower carriage.  Addleman teaches a similar vehicle crane with side supports (300) and at least one base support (400) on a lower carriage (110).  Addleman further teaches precisely two base support (400) are arranged on the lower carriage (110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the base support of Ciprian, as disclosed by Addleman, in order to provide more stability to Ciprian.
Regarding claims 6 and 20 modified Ciprian teaches the above vehicle crane, and further teaches wherein the precisely two base supports (Ciprian 22 as duplicated per Addleman 400) are aligned, as seen in the plan view of the lower carriage (i.e. as per Addleman; see figure 1), symmetrically with respect to the longitudinal axis (Ciprian 34) of the lower carriage (Ciprian 10).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ciprian in view of Woodling and US Patent No. 3,125,352 (hereinafter “Gouin”).
Regarding claim 10 modified Ciprian teaches the above vehicle crane, but fails to teach wherein at least one or each base support is arranged on the lower carriage so as to be foldable or pivotable via a base carrier.  Gouin teaches (see figure 6) a vehicle with carriage and accompanying base support (B).  Gouin further teaches the base support (B) is arranged on the carriage so as to be foldable via a base carrier (see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base support of Ciprian on a foldable base carrier in order to stow the base support easily when not in use.
Regarding claim 11 modified Ciprian teaches the above vehicle crane, and further teaches wherein at least the one or each base support (Ciprian 22) is arranged on the lower carriage (Ciprian 10) so as to be foldable (as per Gouin figure 6) about a horizontal axis or pivotable about a vertical axis.

Response to Arguments
Applicant's arguments filed 06/29/22 have been fully considered but they are not persuasive.
Applicant argues (page 10 last paragraph) that Ciprian fails to teach a crane.  This is not persuasive because nothing in the claim precludes this interpretation.  Applicant’s claimed “vehicle crane” is only defined by the body of the claim, which comprises no structure beyond that found in the combination of Ciprian and Woodling.  It is contended that Ciprian’s vehicle meets Applicant’s preamble language “vehicle crane,” under the broadest reasonable interpretation.
In response to applicant’s argument (see pages 11-13) that the boom of Woodling is too large for the supports of Ciprian, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case one of ordinary skill in the art would learn from Woodling that a luffable telescopic boom is helpful on a mobile construction vehicle to reach higher locations.  As Ciprian only shows the boom schematically, it seems reasonably that one of ordinary skill in the art would have looked to Woodling in order to find a more useful boom.  This would benefit the disclosure of Ciprian with mobility and versatility without causing tipping because the boom would be sized and used appropriately for the supports of Ciprian.  The rejection is maintained.
Applicant argues (page 13) that Woodling and Addleman fail to teach precisely two side supports.  This is not persuasive because Ciprian is used to teach the two side supports (30/32 see figure 3b) in the above rejection.
Applicant argues (pages 13-14) that Gouin fails to teach a rotary connection support as per claim 1.  This is not persuasive.  Gouin is not relied upon in the rejection of claim 1.  Ciprian teaches the rotary connection support (14) and the positioning of support carriers (26/28).  In any case, Gouin is relied upon to modify the base support of Ciprian, not the support carriers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                      

/SANG K KIM/           Primary Examiner, Art Unit 3654